DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2014.
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. 
 	Applicant argues the invention performs exceptionally well as an IMD pocket when implanted in subcutaneous tissue location.  Applicant states that Tekulve is configured for implantation into a vascular environment and notes Paragraph [0034] of Tekulve states “[d]ue to the complexity necessary for proper angiogenesis, biomaterial interaction with the host environment can have a dramatic effect on the quality and quantity of the angiogenic activity”.  The Applicant then argues that the body will react differently with the same implant material when placed into a blood vessel or a subcutaneous location.  This argument is not persuasive as there is no factual support.  Tekulve discusses the importance in biomaterial interactions with the host environment effect the quality and quantity of the angiogenic activity.  Paragraph [0033] of Tekulve discloses “Bioremodelable materials for use in the present invention may possess one or more angiogenic properties”; therefore the material used will cause angiogenic activity.  Furthermore, based on Paragraph [0034], even though the host environment affects the quality and quantity of angiogenesis; there is still angiogenic activity.  There is no factual evidence showing the proposed modification does not cause angiogenic activity or that the results yielded by the claimed invention are unexpected, as both result in angiogenesis. 	The Applicant argues that modification of Buevich with an extracellular matrix (ECM) would render it unsatisfactory for its intended purpose. Applicant argues that in order for Buevich to operate it requires (1) the use of temporarily stiffened meshes, (2) meshes with large spaces between filaments, and (3) retaining the openings between filaments when a polymeric coating is applied to the mesh and cites the declaration filed 11/12/20 as why one of ordinary skill in the art would not modify Buevich with an ECM. The examiner notes that Buevich is related to mesh pouches, coverings and the like shaped as desired into pouches, bags, coverings, shells, skins, receptacles, and the like to fit an implantable medical device (e.g. Paragraph [0014]). Modifying Buevich would allow Buevich to be satisfactory for its intended purpose of a bag to fit an implantable medical device. While Applicant has identified embodiments where Buevich uses specific materials, such a modification would not render it unsatisfactory for its intended purpose.
 	The examiner notes that the embodiment Applicant references for the argument is not described as essential elements in the specification. Buevich in Paragraph [0002] describes them as preferred embodiment stating “[p]referred embodiments include surgical mesh pouches coated with one or more biodegradable polymers that can act as a stiffening agent by coating the filaments or fibers of the mesh to temporarily immobilize the contact points of those filaments or fibers and/or by increasing the stiffness of the mesh by at least 1.1 times its original stiffness”. While this is a preferred embodiment the examiner notes that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). Also see MPEP 2123. 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, ECMS are known for the regeneration and/or repair of various tissues (e.g. Paragraph [0037] of Tekulve).  As a result this will provide improved scar inhibition and/or a completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  To further support this motivation is well known to one of ordinary skill in the art the examiner evidences Westlund et al (US Publication 2006/0136027) which discloses in Paragraph [0069] the use of an extracellular matrix scaffolds containing a device facilitates wound healing by preventing or inhibiting scar tissue formation around the implanted device.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 11-15, 17, 23-25, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buevich et al (US Publication 2008/0132922) in view of Tekulve (US Publication 2006/0206139) and Kleinsek et al (US Publication 2006/0039896).
Referring to Claims 1 and 11, Buevich et al teaches a medical product/method of treating a patient, comprising: a remodelable material pocket having a first side wall and a second side wall opposite the first side wall, wherein the first side wall is comprised of a first segment wherein the second side wall is comprised of a second segment, said first side wall and said second side wall forming exterior and interior surfaces of the pocket (e.g. Figure 10 and Paragraph [0002] discloses the mesh is formed into pouches to surround and hold the CRM or other IMD), with said first segment providing a wall thickness of said first side wall between said exterior and interior surfaces of the pocket defined by said first side wall and said second segment providing a wall thickness of said second side wall between said exterior and interior surfaces of the pocket defined by said second side wall (e.g. Figure 10, the pouch walls necessarily have a thickness), and further wherein said first segment and said second segment have a plurality of openings that extend therethrough (e.g. Paragraphs [0015], [0091], and [0092] disclose pouches have openings to permit leads and tubes of the IMD to extend unhindered from the IMD though the opening of the pouch); an implantable electronic medical device positioned in said pocket, and wherein said first segment and said second segment are pliable so as to be conformable to the implantable electronic medical device (e.g. Paragraph [0042] discloses a flexible mesh that provides patient comfort without loss of strength); wherein the new patient tissue is not uncontrolled fibrotic scar tissue (e.g. Paragraph [0013] discloses the present invention reduces scar tissue and fibrosis to hold an IMD upon implantation).  However, Buevich et al wherein the first side wall is comprised of a first segment of sheet-form multilaminate extracellular matrix material having a plurality of extracellular material layers that have been dehydration bonded to one another by lyophilization, wherein the second side wall is comprised of a second segment of sheet form multilaminate extracellular matrix material having a plurality of extracellular material layers that have been dehydration bonded to one another by lyophilization; wherein the remodelable material pocket has seams between the first side wall and second side wall sutured together with biodegradable suture material; wherein said first segment of sheet-form multilaminate extracellular matrix material and said second segment of sheet-form multilaminate extracellular matrix material are effective to promote angiogenesis and cellular invasion and ingrowth therein such that upon implantation said first segment of sheet-form multilaminate extracellular matrix material and said second segment of sheet-form multilaminate extracellular matrix material break down and are replaced by new patient tissue that includes new blood vessels forming a vascularized patient tissue pouch, and wherein said first side wall and said second side wall are free from any non-remodelable component such that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket that conforms to the implantable electronic medical device to provide a secure, fitted placement of the implantable electronic medical device at the implant site. 	 Tekulve teaches that it is known to create a bag or pouch to promote angiogenesis (e.g. Paragraphs [0024]) by laminating multiple pieces of extracellular matrix (creating a multilaminate), which is pliable so as to be conformable; said ECM is stored and bonded in a dehydrated state (lyophilized) (e.g. Paragraphs [0033], [0053] and [0059]; Paragraph [0043] and Paragraph [0056] discloses the remodelable materials are formed into a pouch); extracellular matrix material are effective to promote angiogenesis and cellular invasion and ingrowth therein such that upon implantation said extracellular matrix material breaks down and are replaced by new patient tissue that includes new blood vessels forming a vascularized patient tissue pouch (e.g. Paragraphs [0024] and [0032] discloses stimulation of new blood vessel formation (capillaries) growing into the matrix to nourish the infiltrating cells (angiogenesis)); and wherein said walls are free from any non-remodelable component such that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket that conforms to the implantable electronic medical device to provide a secure, fitted placement of the implantable electronic medical device at the implant site (e.g. Paragraphs [0024], and [0031-0033]) to provide improved scar inhibition and/or completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Buevich et al, with creating a bag or pouch to promote angiogenesis, which is pliable so as to be conformable; said ECM is stored and bonded in a dehydrated state (lyophilized); extracellular matrix material are effective to promote angiogenesis and cellular invasion and ingrowth therein such that upon implantation said extracellular matrix material breaks down and are replaced by new patient tissue that includes new blood vessels forming a vascularized patient tissue pouch; and wherein said walls are free from any non-remodelable component such that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket that conforms to the implantable electronic medical device to provide a secure, fitted placement of the implantable electronic medical device at the implant site as taught by Tekulve, since such a modification would provide the predictable results of improved scar inhibition and/or completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation. 	Kleinsek et al teaches that it is known to use biodegradable sutures to close the pocket of the mesh/pocket as set forth in Paragraph [0213] to provide a biodegradable structure with the contents of the mesh initially contained making implanting the device easier and makes the device easier to access and change when replacement is necessary years after implantation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Buevich et al, with biodegradable sutures to close the pocket of the mesh/pocket as taught by Kleinsek et al, since such a modification would provide the predictable results of a biodegradable structure with the contents of the mesh initially contained making implanting the device easier and makes the device easier to access and change when replacement is necessary years after implantation.
 	In the alternative, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to suture together the seams of the pocket, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 	The examiner notes that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket around the implantable electronic medical device does not further structurally limit the claimed invention. However, the naturally-derived remodelable extracellular matrix of Tekulve is capable of generating an all- natural tissue pocket around the IMD (e.g. Paragraph [0024]).
Referring to Claim 2, Buevich et al in view of Tekulve and Kleinsek et al teaches the medical product of claim 1, wherein said implantable electronic medical device is a cardiac rhythm management (CRM) device (e.g. Paragraphs [0002] and [0130]).

Referring to Claim 3, Buevich et al in view of Tekulve and Kleinsek et al teaches the medical product of claim 2, wherein said CRM device is a pacing device (e.g. Paragraphs [0002] and [0130]).

Referring to Claim 12, Buevich et al in view of Tekulve and Kleinsek et al teaches the method of claim 11, wherein said providing includes placing a material between the implantable medical device and an interior surface of said pocket (e.g. Paragraphs [0039-0043] discloses coating the mesh with a hydrogel or drug such as dip coating which coats both the interior and exterior surface of the pouch).

Referring to Claim 13, Buevich et al in view of Tekulve and Kleinsek et al teaches the method of claim 12, wherein said material is a gel coating that coats said interior surface (e.g. Paragraphs [0019], [0039-0040] disclose applying a coating of hydrogel).

Referring to Claim 14, Buevich et al in view of Tekulve and Kleinsek et al teaches the method of claim 12, wherein said material includes a drug (e.g. Paragraphs [0041] and [0044] discloses the pouch with a drug coating).

Referring to Claim 15, Buevich et al teaches an implantable pocket for use with a medical device dimensioned for slidable receipt within the pocket, said pocket having: a plurality of closed sides and a primary opening dimensioned for slidable entrance of the medical device while said pocket is external to the patient, to form an implantable combination for subsequent implantation in the patient (e.g. Paragraphs [0015], [0091], and [0092] disclose pouches have openings to permit leads and tubes of the IMD to extend unhindered from the IMD though the opening of the pouch; and the examiner notes that this appears to be a recitation of how the device is to be used, intended use, and does not appear to further limit the structure of the pocket), wherein said primary opening can be manipulated from an open configuration for receipt of the medical device to a closed configuration wherein the medical device is substantially encapsulated in said pocket having pocket walls (e.g. Paragraph [0002] discloses the meshes are formed into pouches to surround and hold the CRM or other IMD), said pocket being formed with a remodelable material that is effective upon implantation to promote cellular invasion and ingrowth into the remodelable material such that the medical device will become at least partially surrounded by remodeled patient tissue following implantation (e.g. Paragraphs [0130]-[0133] discloses the pouch is incorporated into the tissue surrounding the pacemaker); one or more secondary openings configured to allow a lead to extend from within the pocket (e.g. Paragraphs [0015], [0091], and [0092] discloses the mesh pouch a space or opening sufficient to allow the leads from the device to pass through the pouch), wherein said pocket forms interior and exterior surfaces and a thickness (e.g. Figure 10, the pouch walls necessarily have a thickness). However, Buevich et al does not disclose that the pouch walls consisting of an extracellular matrix made from naturally derived materials that has been harvested from a collagenous tissue source and that is effective upon implantation to promote cellular invasion and ingrowth into the remodelable extracellular matrix material as well as the formation of new blood vessels into the remodelable extracellular matrix material such that the medical device will become at least partially surrounded by remodeled patient tissue following implantation, which is pliable so as to be conformable, to form new blood vessels; and wherein the at least one of said closed sides has a seam sutured together with biodegradable suture material. 	Tekulve teaches that it is known to create a bag or pouch by laminating multiple pieces of extracellular matrix consisting of a naturally derived materials harvested from a collagenous tissue source (creating a multilaminate), which is pliable so as to be conformable, that provides an interior and exterior surface with a thickness, which serves as a template for cell (tissue) proliferation as the surrounding tissue multiples the pouch dissolves and the newly grown tissue, including the formation of new blood vessels into the remodelable extracellular matrix material, eventually blends in with the surrounding, by dehydrating ECM materials as set forth in Paragraphs [0024], [0031-0033], [0035], [0049] and [0059]; extracellular matrix material are effective to promote angiogenesis and cellular invasion and ingrowth therein such that upon implantation said extracellular matrix material breaks down and are replaced by new patient tissue that includes new blood vessels forming a vascularized patient tissue pouch (e.g. Paragraphs [0024] and [0032] discloses stimulation of new blood vessel formation (capillaries) growing into the matrix to nourish the infiltrating cells (angiogenesis)); and wherein said walls are free from any non-remodelable component such that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket that conforms to the implantable electronic medical device to provide a secure, fitted placement of the implantable electronic medical device at the implant site (e.g. Paragraphs [0024], and [0031-0033]) to provide improved scar inhibition and/or a completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with a bag or pouch by laminating multiple pieces of extracellular matrix (creating a multilaminate), which is pliable so as to be conformable, that provides an interior and exterior surface with a thickness, which serves as a template for cell (tissue) proliferation as the surrounding tissue multiples the pouch dissolves and the newly grown tissue, including the formation of new blood vessels into the remodelable extracellular matrix material, eventually blends in with the surrounding, by dehydrating ECM materials; extracellular matrix material are effective to promote angiogenesis and cellular invasion and ingrowth therein such that upon implantation said extracellular matrix material breaks down and are replaced by new patient tissue that includes new blood vessels forming a vascularized patient tissue pouch; and wherein said walls are free from any non-remodelable component such that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket that conforms to the implantable electronic medical device to provide a secure, fitted placement of the implantable electronic medical device at the implant site as taught by Tekulve, since such a modification would provide the predictable results of improved scar inhibition and/or a completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation. 	Kleinsek et al teaches that it is known to use biodegradable sutures to close the pocket of the mesh/pocket as set forth in Paragraph [0213] to provide a biodegradable structure with the contents of the mesh initially contained making implanting the device easier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with biodegradable sutures to close the pocket of the mesh/pocket as taught by Kleinsek et al, since such a modification would provide the predictable results of a biodegradable structure with the contents of the mesh initially contained making implanting the device easier.
Referring to Claim 17, Buevich et al in view of Tekulve and Kleinsek et al teaches the implantable pocket of claim 15 further including a resorbable material lining an interior surface of said pocket (e.g. Paragraphs [0039-0043] discloses resorbable coating on the mesh with a hydrogel or drug such as dip coating which coats both the interior and exterior surface of the pouch).
Referring to Claim 23, Buevich et al in view of Tekulve and Kleinsek et al teaches the medical product of claim 2, wherein said cardiac rhythm management device comprises a battery (e.g. Paragraph [0098] discloses the pulse generator houses the battery).

Referring to Claim 24, Buevich et al in view of Tekulve and Kleinsek et al teaches the medical product of claim 1, further comprising one or more leads extending from said implantable electronic medical device, and wherein said remodelable material pocket is configured to allow said leads to extend from said implantable electronic medical device to a location exterior of said remodelable material pocket (e.g. Figure 9 and Paragraphs [0091], [0096] and [0098-0099] disclose the IMD comprises leads extending exterior the pouch which are threaded to the heart or ventricle).

Referring to Claim 25, Buevich et al in view of Tekulve and Kleinsek et al teaches the method of claim 11, wherein the remodelable material pocket is implanted in a sub-muscular location (e.g. Paragraph [0096] discloses the generator (with pocket) is placed in a subcutaneous pocket below the skin of the breastbone and Paragraph [0122] discloses a 2 cm incision was made through the muscle layers along the same plane as the skin incision and the mesh (pocket) was positioned).

Referring to Claim 27, Buevich et al in view of Tekulve and Kleinsek et al teaches the medical product of claim 1, except wherein the extracellular matrix material comprises serosa, pericardium, submucosa, dura mater, peritoneum, or dermal collagen.
 	Tekulve teaches that it is known to use a pouch made of an extracellular matrix harvested comprising submucosa as set forth in Paragraph [0009] to provide a completely biocompatible implant that promotes and/or expedites tissue repair or regeneration.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with using a pouch made of an extracellular matrix harvested comprising submucosa as taught by Tekulve, since such a modification would provide the predictable results of a completely biocompatible implant that promotes and/or expedites tissue repair or regeneration.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buevich et al (US Publication 2008/0132922) in view of Tekulve (US Publication 2006/0206139) and Kleinsek et al (US Publication 2006/0039896), as applied above, and further in view of Levine et al (US Publication 2006/0161265).
Referring to Claim 6, Buevich et al in view of Tekulve and Kleinsek et al teaches the medical product of claim 1, except wherein said implantable electronic medical device has an outer surface that is non-receptive to tissue ingrowth, said outer surface positioned adjacent said remodelable material. 	Levine et al teaches that it is known to use an implantable medical device with an exterior surface that prevents tissue growth as set forth in Paragraph [0072] to provide easier removal/replacement of the implanted device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with an implantable medical device with an exterior surface that prevents tissue growth as taught by Levine et al, since such a modification would provide the predictable results of easier removal/replacement of the implanted device.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buevich et al (US Publication 2008/0132922) in view of Tekulve (US Publication 2006/0206139) and Kleinsek et al (US Publication 2006/0039896), as applied above, and further in view of Dubrow et al (US Publication 2006/0204738).
Referring to Claim 16, Buevich et al in view of Tekulve and Kleinsek et al teaches the implantable pocket of claim 15, except further including endothelial cells on an interior surface of said pocket. 	Dubrow et al teaches that it is known to use endothelial cell linings as set forth in Paragraphs [0183], [0191] and [0204] to provide increased endothelial cell proliferation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with endothelial cell linings as taught by Dubrow et al, since such a modification would provide the predictable results of increased endothelial cell proliferation.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buevich et al (US Publication 2008/0132922) in view of Tekulve (US Publication 2006/0206139).
Referring to Claim 18, Buevich et al teaches a method of treating a patient, comprising: creating an opening in the skin of a patient to provide access to a subcutaneous body location (e.g. Paragraph [0122] discloses a 2.5 cm skin incision was made 0.5 cm caudal to and parallel to the last rib); positioning in the subcutaneous body location a pocket construct having pocket walls of a remodelable material forming a thickness, an exterior and interior surfaces of the pocket construct (e.g. e.g. Paragraph [0002] discloses the meshes are formed into pouches to surround and hold the CRM or other IMD  and Paragraphs [0089] and [0122] discloses the pouch was positioned), wherein said pocket forms interior and exterior surfaces and a thickness (e.g. Figure 10, the pouch walls necessarily have a thickness);  the pocket construct containing an implantable electronic medical device (e.g. Figure 10), wherein the remodelable extracellular matrix material is effective upon implantation to promote cellular invasion and ingrowth into the pocket construct so that a remodeled tissue pocket structure comprising newly grown patient tissue is generated around the implantable electronic medical device at the subcutaneous body location to provide a secure, fitted placement of the implantable electronic medical device (e.g. Paragraph [0002] discloses the meshes are formed into pouches to surround and hold the CRM or other IMD and Paragraphs [0130]-[0133] disclose the pouch is incorporated into the tissue surrounding the pacemaker).  However, Buevich et al does not disclose that the fully remodelable pocket construct having pocket walls consisting of sheet-form multilaminate extracellular matrix, which is pliable to be conformable and that is effective upon implantation to promote cellular invasion and ingrowth into the remodelable extracellular matrix material as well as the formation of new blood vessels into the remodelable extracellular matrix material such that the medical device will become at least partially surrounded by new vascularized remodeled patient tissue following implantation. 	Tekulve teaches that it is known to create a bag or pouch by laminating multiple pieces of extracellular matrix (creating a multilaminate), which is pliable so as to be conformable, to promote angiogenesis, forming a thickness, that serves as a template for cell (tissue) proliferation as the surrounding tissue multiples the pouch dissolves and the newly grown vascularized tissue eventually blends in with the surrounding, by dehydrating ECM materials forming an all-natural remodeled tissue pocket as set forth in Paragraphs [0024], [0033], [0049] and [0059]; extracellular matrix material are effective to promote angiogenesis and cellular invasion and ingrowth therein such that upon implantation said extracellular matrix material breaks down and are replaced by new patient tissue that includes new blood vessels forming a vascularized patient tissue pouch (e.g. Paragraphs [0024] and [0032] discloses stimulation of new blood vessel formation (capillaries) growing into the matrix to nourish the infiltrating cells (angiogenesis)); and wherein said walls are free from any non-remodelable component such that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket that conforms to the implantable electronic medical device to provide a secure, fitted placement of the implantable electronic medical device at the implant site (e.g. Paragraphs [0024], and [0031-0033]) to provide improved scar inhibition and/or a completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with a bag or pouch by laminating multiple pieces of extracellular matrix (creating a multilaminate), which is pliable so as to be conformable, that provides an interior and exterior surface with a thickness, which serves as a template for cell (tissue) proliferation as the surrounding tissue multiples the pouch dissolves and the newly grown tissue, including the formation of new blood vessels into the remodelable extracellular matrix material, eventually blends in with the surrounding, by dehydrating ECM materials; extracellular matrix material are effective to promote angiogenesis and cellular invasion and ingrowth therein such that upon implantation said extracellular matrix material breaks down and are replaced by new patient tissue that includes new blood vessels forming a vascularized patient tissue pouch; and wherein said walls are free from any non-remodelable component such that following implantation a remodeled tissue structure is generated forming an all-natural patient tissue pocket that conforms to the implantable electronic medical device to provide a secure, fitted placement of the implantable electronic medical device at the implant site as taught by Tekulve, since such a modification would provide the predictable results of improved scar inhibition and/or a completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buevich et al (US Publication 2008/0132922) in view of Tekulve (US Publication 2006/0206139), and further in view of Levine et al (US Publication 2006/0161265).
Referring to Claim 19, Buevich et al in view of Tekulve teaches the method of claim 18, except wherein said electronic medical device has an outer surface that is non-receptive to tissue ingrowth. 	Levine et al teaches that it is known to use an implantable medical device with an exterior surface that prevents tissue growth as set forth in Paragraph [0072] to provide easier removal/replacement of the implanted device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with an implantable medical device with an exterior surface that prevents tissue growth as taught by Levine et al, since such a modification would provide the predictable results of easier removal/replacement of the implanted device.
Referring to Claim 20, Buevich et al in view of Tekulve and Levine et al teaches the method of claim 19, wherein the electronic medical device is a cardiac rhythm management device (e.g. Paragraph [0002]).
Claim 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buevich et al (US Publication 2008/0132922) in view of Tekulve (US Publication 2006/0206139) and Levine et al (US Publication 2006/0161265).

Referring to Claim 21, Buevich et al teaches a method for generating a pocket tissue structure in a patient, comprising: implanting in soft tissue of the patient a pocket construct comprising a remodelable material (e.g. Paragraph [0002] discloses the meshes are formed into pouches to surround and hold the CRM or other IMD and Paragraph [0122] discloses surgical implantation) with an exterior surface that is not coated (e.g. Paragraph [0089] discloses selectively coating the material), the pocket construct containing an electronic medical implant, wherein the remodelable material is effective upon implantation to promote cellular invasion and ingrowth into the remodelable material such that the medical device will become at least partially surrounded by new patient tissue is generated around the electronic medical implant (e.g. Paragraphs [0130]-[0133] discloses the pouch is incorporated into the tissue surrounding the pacemaker); wherein the new patient tissue is not uncontrolled fibrotic scar tissue (e.g. Paragraph [0013] discloses inhibiting or reducing scar tissue); wherein said first segment and said second segment have a plurality of openings that extend therethrough (e.g. Paragraphs [0015], [0091], and [0092] disclose pouches have openings to permit leads and tubes of the IMD to extend unhindered from the IMD though the opening of the pouch). However, Buevich et al does not disclose the fully remodelable pocket construct having pocket walls consisting of sheet-form multilaminate extracellular matrix, which is pliable so as to be conformable, comprising a plurality of extracellular matrix materials layers bonded together under dehydrating conditions that is fully remodelable construct effective upon implantation to become replaced by new patient tissue so that an all-around natural remodeled tissue pocket structure is generated; and a medical implant having an outer surface that is non-receptive to tissue ingrowth. 	Tekulve teaches that it is known to create a bag or pouch by laminating multiple pieces of extracellular matrix (creating a multilaminate), which is pliable so as to be conformable, that serves as a template for cell (tissue) proliferation as the surrounding tissue multiples; the pouch is a fully remodelable construct effective upon implantation to become replaced by new patient tissue so that an all-around natural remodeled tissue pouch/pocket structure dissolves and the newly grown tissue eventually blends in with the surrounding, by dehydrating ECM materials as set forth in Paragraphs [0024], [0049] and [0059] to provide improved scar inhibition and/or a completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation.   	Levine et al teaches that it is known to use an implantable medical device with an exterior surface that prevents tissue growth as set forth in Paragraph [0072] to provide easier removal/replacement of the implanted device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Buevich et al, with a bag or pouch by laminating multiple pieces of extracellular matrix (creating a multilaminate), which is pliable so as to be conformable, that serves as a template for cell (tissue) proliferation as the surrounding tissue multiples; the pouch is a fully remodelable construct effective upon implantation to become replaced by new patient tissue so that an all-around natural remodeled tissue pouch/pocket structure dissolves and the newly grown tissue eventually blends in with the surrounding, by dehydrating ECM materials as taught by Tekulve and an implantable medical device with an exterior surface that prevents tissue growth as taught by Levine et al, since such a modification would provide the predictable results of improved scar inhibition and/or a completely bioabsorbable implant that promotes and/or expedites tissue repair or regeneration and makes the device easier to access and change when replacement is necessary years after implantation and easier removal/replacement of the implanted device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792